In re the 35 USC 112B rejection, Applicant’s proposed amendments to claim 1, Applicant argues MPEP 2173.05(g) states: "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used." The Examiner has not considered the context in the art where such capabilities may define blade shape. In particular, this application is directed to kiss-cut machines.

The Examiner agrees that a function limitation must be evaluated and considered to what it fairly conveys to a person of ordinary skill in the art.  However, it this case, the claim is directed to the Blade of a machined.  I.e., the structure of the blade of the machine.  As such, while the blade may be used in different modes of the machine, it is unclear how those different modes change the structure of the blade, if at all.  

Applicant’s proposed amendments directed to the cutting machine knife “configured for insertion” into a cutting tool have overcome the 35 USC 112B rejection on PG. 5, paragraph #6. 

However, it is unclear how the workpiece changes the structure of the claim, if at all.  The Examiner notes that the workpiece is not affirmatively claimed, and, as such, to the extent that the workpiece changes the structure of the claim, the claim is indefinite.  There is no direct connection between the structure of the blade, in the claims, and workpiece.  
Further, whether the cutting machine is in the kiss cut mode, is indefinite, as it is unclear how this changes the structure of the blade, if at all.   Are the limitations directed to the structure of the blade the only limitations directed to the structure of the blade, or does the use of the blade in the “kiss cut mode” somehow change the structure of the blade?  It is unclear how operating the knife in the “kiss cut mode” changes the structure of the blade, if at all. 

It is unclear what structure of the knife is being claimed by the limitations directed to the knife being configured for insertion

Applicant’s proposed claim amendments, to Claim 16, fail to further limit the claim upon which it depends and would be rejected under 35 USC 112D.   The Examiner notes that the claim is an apparatus claim directed to the blade.  The cutting machine is not affirmatively claimed.  Further, claim 1 already requires a blade being capable of connecting to a cutting machine, as claim 1 requires “a cutting machine knife configured for insertion into a cutting tool.” 

In re the 35 USC 103 rejections to Claim 1, Applicant argues that Ledergerber does not teach “the intermediate  zone is a flat, wedge shaped triangular surface.”   The Examiner notes that the limitation of the intermediate zone being “flat” is not in the claims.    However, under the broadest reasonable interpretation, Ledergerber does teach multiple triangular surfaces in the intermediate area:

    PNG
    media_image1.png
    269
    611
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    330
    537
    media_image2.png
    Greyscale

In re Claim 1, the Examiner points out that the claims are directed to an apparatus and not a method of use. 

According to the MPEP, 2144: 
I.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

 	As best understood, the structure of the knife of modified US 2015/0266194 to Ledergerber teaches a triangle shape between the tip and the back of the blade (see annotated Figs above)

In Claim 1, the claim is directed to the cutting blade.  The cutting machine is not affirmatively claimed and the workpiece is not affirmatively claimed.   What is claimed is a blade capable of attaching to a machine and capable of cutting a workpiece in the two modes (i.e. Kiss Cut and through).  The examiner notes that the blade of modified US 2015/0266194 to Ledergerber is capable of being inserted into a cutting machined, and the blade is capable of partially cutting through a sticker (kiss cut) as well as fully cutting through the sticker (the second mode). 

I.    INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS

Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").

	As best understood, the structure of the knife in modified US 2015/0266194 to Ledergerber can fully cut through a sticker and can partially cut through a sticker.  As such, the burden has shifted to the Applicant to establish that the prior art does not possess this characteristic. 

	In re Claims 10 and 17, Applicant argues that because the lateral dimensions of the striations 60 are naturally dependent upon the grit size of the polish grinder and are preferably on the order of 20-40 microns, that “the claimed subject matter  relates to a device which required precision that is an order of magnitude above that contemplated by Warner.”  The Examiner is unclear as to how this relates to the rejection.  The rejection was directed to a truncated blade angle.   Warner teaches that  the angle of the truncation of the blade is related to the blade being fragile and breaking.  In other words, the angle of the blade is a result effective variable.  As such, determining the optimum result of a result effective variable involves only routine skill in the art. 

The Examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues that the Examiner has not provided arguments in support of the 35 USC 112B rejections.  The examiner disagrees and points out that the arguments were presented within the rejection.  Further, the examiner notes that the claims were amended to such an extent that new 35 USC 112B rejections were required. 

Applicant’s proposed amendments have introduced subject matter that was not previously search or considered.  Such as , the subject matter of Claims 2-9, in combination with “the intermediate zone forms a wedge-shaped triangle surface which extends from the tip to the back,” added to Claim1.  This claim scope was not previously searched or considered.  In addition, Claim 18, which now depends from Claim 1, would require a new search and consideration.  As such, the claim  amendments were not entered. 

The Examiner suggests amending the claims to structurally overcome the prior art. 
/JONATHAN G RILEY/           Primary Examiner, Art Unit 3724